212 F.2d 793
Frank LIOSI, Appellant,v.UNITED STATES of America, Appellee.
No. 12014.
United States Court of Appeals,Sixth Circuit.
April 21, 1954.

Appeal from the United States District Court for the Northern District of Ohio; McNamee, Judge.
Henry C. Lavine, Cleveland, Ohio, for appellant.
John J. Kane, Jr., U.S. Atty., Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, ALLEN, Circuit Judge, and STARR, District judge.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel:


2
And if appearing that appellant was found guilty of the willful and unlawful sale of narcotics, towit, herein, in violation of 26 U.S.C. 2554;


3
And it appearing that competent and substantial evidence was presented which entitled the jury to find that the capsules of heroin found in the possession of Albert Cooper and Sophia St. John on January 9 and January 11, 1952, respectively, were some of the capsules made up from the package of bulk heroin sold by appellant to Willie Wilson on January 8, 1952;


4
And no reversible error appearing in the record:


5
It is ordered That the judgment be and it hereby is affirmed.